Citation Nr: 1810398	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claims Center (RACC) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), other than obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1990 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that jurisdiction of this matter has since been transferred to the St. Paul, Minnesota RACC. 

The Board notes that the matter of obstructive sleep apnea, also claimed as hypersomnolence, was granted service connection in an April 2017 rating decision, on the basis that the disability was caused by the Veteran's in-service head injury.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2017 Travel Board hearing.  A transcript of that hearing has been associated with the record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Right Knee

The Veteran maintains that he is entitled to service connection for a right knee disability, to include as secondary to his service-connected left knee disability.

The Veteran was afforded a VA joints examination in January 2010.  The Veteran reported that he fell down while playing volley ball in 2007 and felt a "snap" which led to a meniscus repair.  The examiner opined against service connection, stating that the Veteran had no right knee symptoms while in service.  The Board notes that there are service treatment records from 1990, 1992, and 1993 in which the Veteran reported persistent right knee pain.  This indicates that a thorough review of the claims file was not performed and, as such, the Board finds that this examination is inadequate.

A VA medical opinion was obtained regarding the Veteran's right knee in May 2017.  The examiner reviewed the Veteran's claims file and opined that the Veteran's right knee was not aggravated beyond its natural progression by his service-connected left knee disability, stating that there is no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg.  The examiner then stated that the Veteran would have to have had a "lurching type gait" for an extended period of time.  Here, the Board notes that while the examiner stated an opinion as to the type of gait the Veteran would need to have for the left knee to cause damage to the right knee, he did not explain what constitutes a "lurching type gait", whether the Veteran's VA treatment records noting his gait as antalgic would contribute to this "lurching type gait", nor did he specify the amount of time the Veteran would need to have this lurching gait beyond stating it would need to be an "extended period of time - years", rendering the opinion vague.  Furthermore, the examiner's opinion was largely based on the inadequate January 2010 VA examination and did not indicate that any treatment records beyond October 2013 were used in forming his opinion.  As such, the Board considers this opinion to be inadequate.

When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, remand for a new examination is required.  

TBI Residuals

As discussed above, the RO granted service connection for sleep apnea in April 2017 on the basis that it was due to the head injury suffered by the Veteran while in service.  

The Veteran was afforded a TBI examination in January 2010.  The Veteran reported multiple concussions from jumping while serving as a paratrooper, as well as receiving a concussion in 1993 from playing football which led to temporary loss of consciousness and temporary memory loss.  The Veteran reported experiencing migraine headaches at the time of the concussion, "but none during the rest of [his] stay in service."  The Veteran then reported having migraine headaches twice a month for the last several years since an all-terrain vehicle accident in 2003.  It was noted that the Veteran did experience a TBI while in service.  The examiner opined that the Veteran's current migraines are related to his 2003 All-Terrain Vehicle accident and not to his military service.

The Veteran testified at the July 2017 hearing that Dr. S. C. told him that his hyper somnolence was due to concussions from jumping or a "severe accident" he had in physical training.  The Veteran then stated that while in physical training he was playing football and was tackled in a manner that caused him to land on his neck and head.  The Veteran also stated that he was told that by the time the medic arrived he was "blue."  The Veteran stated that he suffered light sensitivity and headaches which would cause him to not be able to function.  The Veteran stated he suffers from memory loss and hyper somnolence.

A September 2017 VA MRI report notes a "small to moderate amount of subcentimeter scattered hyperintense signal foci" that "could reflect sequela of migraine headaches or could be related to sequela of chronic microvascular ischemia."

Based on the above, the Board finds that a remand of this matter for a new examination is warranted to determine the nature and etiology of the Veteran's claimed residuals of a TBI, other than obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain chiropractic treatment records from Dr. D. R. M.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  After, and only after, completion of steps one and two above, arrange for the Veteran to undergo VA examinations with appropriate clinicians to determine the following:

a.  For the Veteran's claimed right knee disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed right knee disability to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer opinions addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed right knee disability had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right knee disability is caused or aggravated by the Veteran's service-connected left knee disability.

b.  For the Veteran's claimed residuals of a TBI, other than obstructive sleep apnea:

Schedule the Veteran for a VA neurological examination by a neurologist to ascertain whether the Veteran has residuals of an in-service TBI, to include memory impairment, migraine headaches, and hypersomnolence.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported.  The examination report should include a detailed medical history concerning the TBI incident, immediate symptoms, and subsequent symptoms.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the symptoms reported by the Veteran and found on the examination are attributable to the in-service TBI.

The examiner must address the lay statements from the Veteran regarding his claimed disabilities.

The examiner must address the positive and negative medical opinions regarding the Veteran's claimed disabilities.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




